                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    JON ROBERT OLIVER,

                  Petitioner,                                       CIVIL ACTION NO.: 2:18-cv-111

          v.

    GREGORY C. DOZIER; and WARDEN
    TOMMY BOWDEN,

                  Respondents.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Jon Oliver (“Oliver”), who was formerly housed at Central State Prison in

Macon, Georgia, filed a 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus in the Middle

District of Georgia. Doc. 1. The Middle District of Georgia transferred Oliver’s Petition to this

Court, as Oliver challenges his revocation conviction obtained from the Superior Court of Wayne

County, Georgia. Doc. 3. Respondents filed an Answer and Motions to Dismiss. Docs. 16, 17,

19. For the reasons which follow, I RECOMMEND the Court GRANT Respondent Gregory

Dozier’s unopposed Motion to Dismiss and DISMISS Dozier as a named Respondent, GRANT

Respondent Tommy Bowden’s Motion to Dismiss, and DENY as moot Oliver’s Petition. I also

RECOMMEND the Court DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENY Oliver in forma pauperis status on appeal and a

Certificate of Appealability. 1


1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
                                           BACKGROUND

        Oliver filed his Petition in the Middle District of Georgia on August 30, 2018, and that

court subsequently transferred Oliver’s Petition to this Court. Docs. 1, 3. In his Petition, Oliver

asserts he has not received any response from the Wayne County Superior Court on his

previously-filed motions and petitions. Doc. 1 at 5. Specifically, Oliver states he filed a motion

for sentence modification with the Wayne County court and had not received a response at the

time he filed his Petition. Id. at 7. Oliver contends he and his appointed counsel asked the trial

judge to order that Oliver receive credit for time served prior to the imposition of sentence in his

revocation proceedings, but the judge gave no ruling on that request. Id. Oliver maintains he is

unsure whether he had any petitions or appeals pending at the time he filed his § 2254 Petition,

as he has not received any responses to the several motions he filed in the Wayne County

Superior Court. Id. at 12. Oliver asks this Court to credit him with time served from October 14,

2016 until he was sentenced on August 8, 2017. Id. at 15.

        After the Court granted Oliver in forma pauperis status, this Court directed service of

Oliver’s Petition upon Respondents on January 11, 2019. Doc. 11. Respondent Bowden filed a

Motion to Dismiss, claiming the Court should dismiss as moot Oliver’s Petition because he is no

longer in the custody of the Georgia Department of Corrections based on his release. Doc. 17 at



Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Oliver that his suit is due to be dismissed. As indicated below, Oliver will have the opportunity to present
his objections to this finding, and the presiding district judge will review de novo properly submitted
objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-
3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and
recommendation constituted adequate notice and petitioner’s opportunity to file objections provided a
reasonable opportunity to respond).



                                                     2
1–2; Doc. 17-1 at 2–3. Respondent Bowden also asserts Oliver’s Petition is due to be dismissed

for failure to exhaust his state remedies and failure to state a claim. Doc. 17 at 2; Doc. 17-1 at 2,

4–8. Respondent Dozier moved to dismiss as an improperly named Respondent. Doc. 19. The

Court directed Oliver to respond to the Motions to Dismiss on February 28, 2019, docs. 20, 21,

and those Orders were not returned to this Court as undeliverable or as otherwise failing to reach

Oliver. However, Oliver did not respond to either Motion to Dismiss.

                                          DISCUSSION

I.     Whether Oliver’s Petition is Moot

       Article III of the Constitution “extends the jurisdiction of federal courts to only ‘Cases’

and ‘Controversies.’” Strickland v. Alexander, 772 F.3d 876, 882 (11th Cir. 2014). This “case-

or-controversy restriction imposes” what is “generally referred to as ‘justiciability’ limitations.”

Id. There are “three strands of justiciability doctrine—standing, ripeness, and mootness—that go

to the heart of the Article III case or controversy requirement.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1247 (11th Cir. 2010) (internal quotation marks and alterations omitted). Regarding

the mootness strand, the United States Supreme Court has made clear that “a federal court has no

authority ‘to give opinions upon moot questions or abstract propositions, or to declare principles

or rules of law which cannot affect the matter in issue in the case before it.’” Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal citation omitted).

Accordingly, “[a]n issue is moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Friends of Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks omitted). Questions of

justiciability are not answered “simply by looking to the state of affairs at the time the suit was

filed. Rather, the Supreme Court has made clear that the controversy ‘must be extant at all




                                                  3
stages of review, not merely at the time the complaint is filed.’” Christian Coal. of Fla., Inc. v.

United States, 662 F.3d 1182, 1189–90 (11th Cir. 2011) (quoting Preiser v. Newkirk, 422 U.S.

395, 401 (1975)).

       Respondent asserts there is nothing left for this Court to remedy because Oliver was

released from custody on February 18, 2019, rendering his Petition moot. Doc. 17-1 at 3–4. As

Oliver only requests that he be credited with time served and he has been released from the

Department of Corrections’ custody, 2 there is no longer a “live controversy” over which the

Court can give meaningful relief. Friends of Everglades, 570 F.3d at 1216. Accordingly, the

Court should GRANT Respondent Bowden’s unopposed Motion to Dismiss, DISMISS Dozier

as a named Respondent, GRANT Respondent Dozier’s unopposed Motion to Dismiss, and

DENY as moot Oliver’s Petition for Writ of Habeas Corpus.

II.    Leave to Appeal in Forma Pauperis and Certificate of Appealability

       The Court should also deny Oliver leave to appeal in forma pauperis and a Certificate of

Appealability. Though Oliver has, of course, not yet filed a notice of appeal, it would be

appropriate to address these issues in the Court’s order of dismissal. Pursuant to Rule 11 of the

Rules Governing Section 2254 Cases, “the district court must issue or deny a certificate of

appealability when it issues a final order adverse to the applicant.” (emphasis supplied); see also

Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in forma

pauperis is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective


2
        Indeed, this Court recognizes Oliver was released from custody on February 18, 2019.
http://www.dcor.state.ga.us/GDC/Offender/Query, search for “Oliver, Jon”, last accessed Apr. 25, 2019.


                                                   4
standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Additionally, under 28 U.S.C. § 2253(c)(1), an appeal cannot be taken from a final order

in a habeas proceeding unless a Certificate of Appealability is issued. A Certificate of

Appealability may issue only if the applicant makes a substantial showing of a denial of a

constitutional right. The decision to issue a Certificate of Appealability requires “an overview of

the claims in the habeas petition and a general assessment of their merits.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003). In order to obtain a Certificate of Appealability, a petitioner must

show “that jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Id. “Where a plain procedural bar is present and the district court is correct

to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petitioner should be allowed to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d 1196,

1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the factual

or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.




                                                   5
       Based on the above analysis of Oliver’s Petition and Respondents’ Motions to Dismiss

and applying the Certificate of Appealability standards set forth above, there are no discernable

issues worthy of a certificate of appeal; therefore, the Court should DENY the issuance of a

Certificate of Appealability. Furthermore, as there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith. Thus, the Court should likewise DENY Oliver in

forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court GRANT Respondents’

unopposed Motions to Dismiss, DENY as moot Oliver’s Petition, DISMISS Dozier as a named

Respondent, and DIRECT the Clerk of Court to CLOSE this case and to enter the appropriate

judgment of dismissal. I further RECOMMEND the Court DENY Oliver leave to proceed in

forma pauperis on appeal and a Certificate of Appealability.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action. Upon receipt of objections meeting the specificity

requirement set out above, a United States District Judge will make a de novo determination of

those portions of the report, proposed findings, or recommendation to which objection is made

and may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein. Objections not meeting the specificity requirement set out above will not be considered




                                                 6
by the District Judge. The Court DIRECTS the Clerk of Court to serve a copy of this Report

and Recommendation upon Oliver and the named Respondents.

        SO ORDERED and REPORTED and RECOMMENDED, this 25th day of April,

2019.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              7
